Citation Nr: 0926191	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service connected 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
history of esophagitis, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1981 to August 1981, 
from December 1987 to November 1991, and from January 1993 to 
May 2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Veteran submitted new evidence directly to the Board 
along with a waiver of his right to initial RO review.  The 
new evidence appears to raise a new claim for service 
connection for a mental disability.  This matter is REFERRED 
to the RO for appropriate action.

The issues of service connection for hypertension and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show dysphagia and regurgitation, or 
that the Veteran's gastrointestinal symptoms are productive 
of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Veteran is currently rated at 10 percent for his service 
connected GERD with hiatal hernia and history of esophagitis.  
The RO rated the Veteran under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, hiatal hernia.  Under these criteria, a 10 percent 
rating is warranted for two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The maximum rating 
provided is a 60 percent evaluation for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

In May 2007, the Veteran was scheduled for VA general medical 
examination.  The examiner reviewed the claims file.  His 
report indicates that the Veteran suffered nausea and had 
nightly pyrosis with substernal pain.  The Veteran indicated 
that he suffered reflux once a week.  The Veteran denied 
dysphagia or regurgitation.  He used Omeprazole once daily 
and over-the-counter medications to control the condition.

VA outpatient treatment records dated November 2002 show that 
the Veteran was treated for substernal chest pains.  He 
stated that at times the pain was sharp.  He reported that he 
becomes somewhat dyspneic, but that it comes and goes.  

Another VA treatment record dated in April 2005 indicates 
that the Veteran was treated for atypical chest pain.  His 
electrocardiogram was normal.  A May 2005 record shows that 
the Veteran denied chest pain, shortness of breath, nausea, 
vomiting, diarrhea, cyanosis, headache, dysuria, melena, 
hematochezia, weight loss, and night sweats.  It was 
indicated that the Veteran's GERD was doing well on 
medications.

A July 2007 medical note shows that the Veteran was seen for 
a routine follow-up, lab follow-up and prescription refills.  
The Veteran denied chest pain, shortness of breath, nausea, 
vomiting, diarrhea, cyanosis, headache, dysuria, melena, 
hematochezia, weight loss, and night sweats.

A January 2008 VA outpatient treatment record indicates that 
the Veteran's GERD was controlled with omeprazole.

For a 30 percent evaluation the Veteran must have 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, and substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

The Board has considered all of the evidence, including the 
Veteran's statements, and finds that his disability does not 
substantially meet the criteria under Diagnostic Code 7346 
for a 30 percent rating.  

The VA examination shows that the Veteran only suffered 
pyrosis and substernal pain.  The Veteran denied dysphagia 
and regurgitation.  The examination report does not suggest 
that the Veteran's GERD has any impact on his health.

VA outpatient treatment records show only one record noting 
dysphagia.  Records from May 2005 and July 2007 show that the 
Veteran denied chest pain, shortness of breath, nausea, 
vomiting, diarrhea, cyanosis, headache, dysuria, melena, 
hematochezia, weight loss, and night sweats.  

Finally, the May 2005 and January 2008 outpatient treatment 
records and the VA examination indicate that the Veteran's 
GERD is controlled with medications.  There is no evidence 
indicating that the condition is productive of considerable 
impairment of health.

Based on the evidence discussed above, the Board finds the 
Veteran's service-connected GERD is appropriately rated at 10 
percent.  A higher disability rating is not warranted because 
although the Veteran reports recurrent epigastric pain, 
pyrosis and substernal pain, there is no evidence that the 
gastrointestinal disability regularly involves dysphagia, or 
regurgitation, and the evidence does not demonstrate that the 
symptoms are productive of considerable impairment of health.

Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned.

The Board further finds that there have been no distinct 
periods of time during which the Veteran's disability was 
more than 10 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  Hart, supra.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in May 2008 that fully addressed all notice 
elements, including the Vazquez-Flores criteria.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, noted by his 
correspondence and submission of evidence, and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted statements and lay 
statements as well as private treatment records.  The Veteran 
was afforded a VA medical examination in May 2007, and the 
examination report is adequate to fairly evaluate the 
Veteran's claim; the Veteran does not contend otherwise.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service connected GERD is denied.


REMAND

The Veteran seeks service connection for his hypertension.  
In a statement dated January 2008, the Veteran asserted that 
his hypertension is secondary to his service connected kidney 
disorder.  The RO has not provided VCAA notice regarding the 
elements necessary to prove a service connection claim on a 
secondary basis and has not otherwise addressed the secondary 
service connection claim.  Therefore, the Board finds that 
the matter must be remanded for the issuance of proper notice 
and adjudication.

In addition, the Veteran has not been afforded a VA 
examination in conjunction with his claim for hypertension.  
The Veteran's hypertension was addressed in the May 2007 
general VA examination, conducted for the TDIU claim; 
however, the examiner did not indicate the etiology of the 
Veteran's hypertension.

In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  

The Veteran has been diagnosed with hypertension.  The Board 
has reviewed the Veteran's service treatment records (STRs) 
and it appears that the Veteran had some elevated blood 
pressure readings recorded during service.  Subsequent to 
service, a VA outpatient treatment record dated January 2001, 
within one year of the Veteran's separation from service, 
showed an elevated blood pressure reading of 160/89.  
Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R.   § 
4.104, Diagnostic Code 7101(Note 1) (2008).  In addition, the 
Veteran has alleged that his hypertension is secondary to his 
service connected kidney disorder.  

Because the STRs show elevated readings and a record within 
one year of separation of service showed a reading of 160/89, 
and because the Veteran has alleged secondary service 
connection, the Board finds that it would be prudent to 
obtain a VA examination to determine the etiology of the 
Veteran's hypertension.  McClendon, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 1154(b) (West 2002).

With respect to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with any questions 
as to his entitlement to service connection for hypertension.  
Therefore, the Board cannot fairly proceed in adjudicating 
this issue until any outstanding matter with regard to the 
Veteran's claim for service connection has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA-
compliant notice addressing the criteria 
necessary to substantiate his claim for 
service connection for hypertension on a 
secondary basis.  

2.  The RO should schedule the Veteran for 
a VA examination.  The claims file and a 
copy of this Remand must be provided to 
the examiner in conjunction with the 
examination.  The examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The examiner is asked to indicate whether 
it is at least as likely as not that the 
Veteran's hypertension is related to or 
had its onset during any period of active 
service, or was manifest within one year 
of discharge from any such period..

The examiner should also indicate whether 
it is at least as likely as not that the 
Veteran's hypertension was caused or 
chronically worsened by any service-
connected disorder, including the 
Veteran's kidney disability.

The examiner should also address the 
effect of the hypertension on the 
Veteran's employment and activities of 
daily living.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she must include a 
detailed explanation supporting the 
conclusion.  

Rationales must be provided for all 
opinions rendered.

3.  After ensuring compliance with the 
above, the RO should readjudicate the 
remaining issues on appeal.  If the 
benefits sought are not granted, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period to respond thereto.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


